Citation Nr: 1429194	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the overpayment of additional Department of Veterans Affairs (VA) disability compensation for a spouse in the calculated amount of $11,741 was properly created.  

2.  Entitlement to a monthly deduction of $100 for repayment of the overpayment of VA disability compensation in the amount of $11,741.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1972 to December 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of administrative determinations in May 2010 and July 2010 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2011, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In May 2012, the Veteran was notified of a hearing scheduled in July 2012, but he did not appear for the hearing.  


FINDINGS OF FACT

1.  By letters in March 1989, May 1992, April 1997, November 1999, March 2008, and March 2009, the RO informed the Veteran that his VA disability compensation award included additional benefits for a spouse, and that he must notify the RO immediately if there was any change in the number or status of his dependents.

2.  In June 2000, the RO twice sent the Veteran a letter at his last known address in an attempt to verify the status of his dependents; the letter was returned as undeliverable both times on account of an "insufficient address."  

3.  In response to the RO's request, the Veteran in July 2009 reported on a status of dependents form that he was divorced in October 1998 from his wife, IM, whom he had married in 1995, and that he was separated from his current wife, LM, whom he had married in March 2002 (documentation shows they were married in January 2002). 

4.  By letter in May 2010, the RO retroactively reduced the Veteran's compensation award, effective on November 1, 1998, due to the removal of his wife, IM, on the last day of the month in which they were divorced; the RO also denied an additional compensation allowance on account of his current wife, LM, because she was not considered a dependent as they were estranged and he did not provide for her support; and the Veteran was informed that an overpayment in his account had been created. 

5.  By letter in May 2010, the RO notified the Veteran of an $11,741 overpayment in his account.

6.  In June 2010, the Veteran requested a monthly deduction of $100 to repay the $11,741 overpayment of disability compensation.

7.  In July 2010, the RO denied the Veteran's request to deduct $100 from his monthly disability compensation payment, stating that $600 per month was the least amount it could accept in repayment, starting with the July 2010 benefit.  

8.  The RO's July 2010 determination to collect $600 per month to offset the Veteran's debt was within the guidelines set in VA law.  


CONCLUSIONS OF LAW

1.  The overpayment of additional VA disability compensation for a spouse in the calculated amount of $11,741 was properly created and thus a valid debt.  38 U.S.C.A. §§ 5110(f), 5112(b) (West 2002); 38 C.F.R. §§ 3.400, 3.500, 3.501 (2013).   

2.  A monthly deduction of $100 for repayment of the overpayment of VA disability compensation in the amount of $11,741 is not warranted.  38 U.S.C.A. § 5314 (West 2002); 38 C.F.R. § 1.914 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the debt and indebtedness offset amount in question, to include in written arguments (he failed to appear for a requested Board hearing scheduled in July 2012).

Legal Criteria

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including compensation.  38 C.F.R. § 1.956(a).  

When an overpayment is created, the debtor must be notified, among other things, of the amount of the overpayment and of his or her appellate rights.  38 C.F.R. § 1.911(b), (d).  VA may recoup the amount of an overpayment by deducting payments from any future VA benefits payments or the debtor may make payments.  See 38 U.S.C.A. §§ 5314(a), 5316; see also 38 C.F.R. §§ 1.912a(a), 1.914(a).  VA must make reasonable efforts to notify the debtor of the proposed deductions, the right to dispute the overpayment, and the right to request a waiver.  38 U.S.C.A. § 5314(b); 38 C.F.R. §§ 1.911(c), (d), 1.912a(b).  Deductions or offsets from future payments shall begin promptly after notice to the debtor.  38 C.F.R. § 1.912a(a), (b).  If the debtor, within 30 days of the date of the notice, disputes in writing the existence or amount of the debt or waiver of collection, offset shall not commence until the dispute is reviewed or until VA has made an initial decision on waiver.  38 C.F.R. § 1.912a(c). 


Facts

 A review of the record shows that the Veteran had been in receipt of VA disability compensation benefits since his award of September 1975.  In the years that followed, he received additional benefits for a spouse (he had been married multiple times).  By letters in March 1989 and May 1992, the RO informed the Veteran that his VA disability compensation award included additional benefits for a spouse, and that he must notify the RO immediately if there was any change in the number or status of his dependents.  

In November 1995, he filed VA Form 21-686c, Declaration of Status of Dependents, indicating that he had married IM in August 1995.  By letters in April 1997 and November 1999, the RO informed the Veteran that his VA disability compensation award included additional benefits for his spouse, IM, and that he must notify the RO immediately if there was any change in the number or status of his dependents.  Enclosed with the letters was VA Form 21-8764, which notified the Veteran that he must promptly advise VA of any change in the status of his dependents. 

Twice in June 2000, the RO sent the Veteran a letter at his last known address, requesting him to verify the status of his dependents; the letter was returned as undeliverable both times on account of an "insufficient address."  After granting new claims in a February 2009 rating decision, the RO sent the Veteran a letter in March 2009, informing him that his VA disability compensation award included additional benefits for his spouse, and that he must notify the RO immediately if there was any change in the number or status of his dependents.  Enclosed with the letter was VA Form 21-8764, which notified the Veteran that he must promptly advise VA of any change in the status of his dependents. 

In a July 2009 letter, the RO informed the Veteran of a proposal to reduce his disability compensation because he had not provided information on the status of his dependents since 1995.  Later that month, the Veteran filed VA Form 21-686c, Declaration of Status of Dependents, indicating that he was divorced in October 1998 from his wife, IM, whom he had married in 1995, and that he was separated from his current wife, LM, whom he had married in March 2002 (documentation shows they were married in January 2002).  

In a May 2010 letter, the RO notified the Veteran that it was retroactively reducing his compensation award, effective on November 1, 1998, due to the removal of his wife, IM, on the last day of the month in which they were divorced.  The RO also denied an additional compensation allowance on account of his current wife, LM, because she was not considered a dependent (they were estranged and he did not provide for her support).  The RO informed the Veteran that an overpayment in his account had been created.  

By letter in May 2010, the RO notified the Veteran of an $11,741 overpayment in his account.  In a June 2010 statement, the Veteran requested a monthly deduction of $100 to repay the $11,741 overpayment of disability compensation.  The RO, in a July 2010 letter, notified the Veteran that it was denying his request to deduct $100 from his monthly disability compensation payment, because $600 per month was the least amount it could accept in repayment, starting with the July 2010 benefit, to be able to liquidate his loan balance within the maximum allowable time.  The Veteran expressed his disagreement with the RO's decisions in May 2010 and July 2010, asserting that he was married, albeit to LM, and upholding his marriage obligations from January 2002 to about June 2006.  He acknowledged that he did not report his current marriage to VA due to the state of his mental condition (severe depression).  He asserts that he owed VA less than the amount charged to his account and that the overpayment period was not 1998 to 2010.  He did not offer any argument as to the denial of his proposed $100 per month repayment plan.  

Analysis

1.  Propriety of the Creation of the Overpayment

In this case, the validity of the debt is at issue, and the Veteran is disputing the amount of the debt calculated as $11,741.  He has not requested a waiver of recovery of the debt.  The Veteran's argument appears to be that he was married for part of the period in question and therefore should be entitled to the additional disability compensation benefits he was paid for a spouse.  (The law provides for an additional monthly amount of VA disability compensation benefits to be paid for a spouse where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).)  The period covered in the overpayment assessed against his account is from November 1, 1998 to May 1, 2010.  The Veteran states that he was married from January 2002 to June 2006, albeit not to IM, whom he divorced in October 1998.  There is no evidence - and the Veteran has not contended - that he timely notified VA of his 1998 divorce.  

The file indicates that the Veteran has been married multiple times and received additional benefits for his spouse.  He was repeatedly reminded, in letters dated in March 1989, May 1992, April 1997, November 1999, March 2008, and March 2009 that his disability compensation award included additional benefits for a spouse, and that he was obligated to notify the RO immediately if there was any change in the number or status of his dependents.  The RO even attempted to contact the Veteran in June 2000, to no avail, in order to verify his status of dependents.  Finally, after the Veteran was informed in July 2009 that his disability compensation would be reduced unless he provided an update on the status of his dependents, he furnished information to VA in July 2009 that he was divorced from his wife, IM, in October 1998 and that he was currently married to LM.  Supporting documentation regarding these events was furnished.  

As the dependency allowance the Veteran was receiving for IM was terminated in October 1998, the RO retroactively removed her from his compensation award, effective November 1, 1998, which is in accordance with 38 U.S.C.A. § 5112(b) and 38 C.F.R. §§ 3.500(l), 3.501(d) (last day of the month in which the divorce occurred).  Further, by law the RO could not add the Veteran's current wife, LM, to his award (regardless if he was providing for her support or not) earlier than the date of receipt of the claim in July 2009, which is in accordance with 38 U.S.C.A. § 5110(f) and 38 C.F.R. § 3.401(b), given that evidence of their marriage was not received within one year of the event in January 2002.  Thus, the period of the overpayment, or that period during which the Veteran was paid additional dependency benefits to which he was not legally entitled, was November 1, 1998 through April 2010 (or 138 months).  Given the foregoing, the Board finds that the creation of the overpayment was proper.  

As there was no legal entitlement to the additional benefits for a spouse, it must then be shown that VA was not solely responsible for the Veteran being paid benefits erroneously.  If the debt was the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error, and consequently there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b)(2), 21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 (2000).  

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative error, however, may be found to occur only in cases where the veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, such error contemplates that neither the veteran's actions nor his/her failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

In this case, there is no evidence that the debt is solely the fault of VA administrative error, nor has the Veteran charged sole error on the part of VA.  
In order for the overpayment to be considered the result of sole administrative error, and for the Veteran to consequently not be responsible for repayment of the debt, he must not have contributed to the creation of the debt.  That is, he must have known, or should have known, that he was not entitled to the additional monthly compensation payments for a spouse after his divorce from IM in October 1998.  
Here, however, for the period from November 1, 1998 through April 2010, the Veteran knew he was in receipt of additional compensation benefits for a spouse, based on the numerous letters from the RO that informed him so; and based on the numerous RO letters that advised him to report dependency changes immediately, he should have known that the additional payments were erroneous once he divorced IM in 1998 and failed to notify VA of that fact.  The Veteran acknowledged in a September 2010 statement that he failed to timely report his dependency changes to VA, but he noted that the reason for this was related to his mental statement of severe depression.  Indeed, medical records in the file disclose that the Veteran was hospitalized for mental health reasons in 1996 and 1997, prior to his divorce in 1998.  However, upon hospital discharge, as noted in November 1997, he was in full contact with reality and able to handle his own financial affairs.  A social work service report in March 1998 noted he was competent to manage funds and required no guardian.  Also, it is noted that the Veteran has been service-connected for schizophrenia since 1998, and that his disability was evaluated as 30 percent disabling from November 1996 and as 50 percent disabling from July 2008 to February 2011.  Such ratings do not reflect, on their face, that the Veteran was incompetent and incapable of managing his financial affairs.  In short, the evidence does not demonstrate that he was unable to notify VA in a timely manner of his divorce in 1998.  

VA calculated the amount of the overpayment as $11,741, after reducing the additional amounts for a spouse the Veteran was paid each month over the course of the overpayment period.  Given the foregoing, the Board finds not only that the debt was properly created and not the result of VA administrative error, but also that the amount of the debt is valid.  Accordingly, the Veteran's claim regarding the matter of the proper creation of the debt is denied.  

2.  Monthly Deduction of $100 for Repayment of the Overpayment

The Veteran's proposal in June 2010 to repay the assessed debt of $11,741 in monthly installments of $100 was rejected by the RO in July 2010 because the installment amount was too low in order to "liquidate his loan balance" in a timely manner.  The RO instead instituted a $600 per month collection by offset against his current and future compensation benefit payments.  The Veteran appealed this decision, arguing for his proposed $100 per month repayment plan, but he did not offer any specific reasons for his disagreement with the RO's decision.  His representative indicated in an August 2012 statement that the collection of an amount higher than $100 per month would cause a financial hardship for the Veteran.  There was no evidence submitted to support the claim of financial hardship due to recovery of the debt with $600 per month deductions.  

It is not clear from the record whether VA at this point in time has recouped the debt.  Based on the RO's July 2010 letter indicating that deductions of $600 per month would begin in July 2010, it would appear that the debt has long been fully recovered.  In any case, the Board notes that when feasible, VA collects the total amount of a debt in one lump sum, and otherwise accepts regular installments if the debtor is financially unable to pay in one lump sum.  38 C.F.R. § 1.914(a).  When installment payments have been established, the regulations provide that the size and frequency of such payments should bear a reasonable relation to the size of the debt and the debtor's ability to pay.  38 C.F.R. § 1.914(b).  As a guideline, the payments should be sufficient in size and frequency to liquidate the debt in three years or less.  Id.  The Veteran's proposal of $100 per month in offset against his regular monthly compensation payments would not pay down the debt for more than nine years, which is far outside the parameters set forth in the regulation, even allowing for some extra time.  

Further, based on the RO's May 2010 letter notifying the Veteran of the retroactive reduction in his compensation award, the Veteran's monthly compensation payments were in excess of $1,200 from December 2008.  Also, as a result of a July 2011 rating decision that retroactively granted an increased rating, from 50 percent to 100 percent rating, for the Veteran's service-connected schizophrenia, his monthly compensation payments were $2,673 beginning in March 2011.  Thus, from the record of his recurring VA benefit payments, it appears that the proposed $100 per month repayment plan was insufficient in size, and the RO's decision to collect $600 to offset his debt was entirely reasonable and within the guidelines set in VA law.  It is also significant to note that the allegation of financial hardship to repay the debt with monthly installments of more than $100 was unaccompanied by evidence to substantiate the claim.  Thus, without evidence of the Veteran's inability to pay the installments on the debt beyond $100 per month, the Board finds that the RO's decision to recoup the overpayment with monthly amounts in excess of $100, but within the regulatory guideline, was warranted.  Accordingly, the Board does not uphold the Veteran's objection to the RO's action to deduct more than $100 from his monthly compensation payments to recover the $11,741 overpayment, and the claim is denied.  


ORDER

The appeal challenging the propriety of the creation of the overpayment of additional VA disability compensation for a spouse in the calculated amount of $11,741 is denied.  

The appeal seeking a monthly deduction of $100 for repayment of the overpayment of VA disability compensation in the amount of $11,741 is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


